372 So. 2d 1164 (1979)
John G. BRADY et al., Appellants,
v.
Ralph TURLINGTON, As Commissioner of Education, et al., Appellees.
No. MM-97.
District Court of Appeal of Florida, First District.
July 17, 1979.
Ralph Armstead, Anna Bryant Motter, Jack L. McLean, Jr., Larry K. White and Kristine Knab of Legal Services of North Florida, Inc., Tallahassee, for appellants.
James D. Little, Gen. Counsel, Miami, and Judith A. Brechner, Deputy Gen. Counsel, State Board of Education, Gainesville, for appellees.
*1165 PER CURIAM.
In a rule challenge proceeding a hearing officer of the Division of Administrative Hearings, Department of Administration, upheld a rule of the State Board of Education requiring that students attempting to qualify for a high school diploma must show attainment of minimum performance standards as measured by a State Student Assessment Test taken before or after the effective date of the rule. As against appellants' claim of an illegal retroactive application of the rule, the hearing officer held that "the proposed rule simply defines mastery and ability and, through the rescoring of existing test results, seeks to apply this definition to students who will graduate this year." In operation the rule exempts from retaking the test those who satisfactorily performed before the rule was adopted; and it does not irremediably disadvantage those who did not so perform, for they may now have another opportunity to do so. The rule is valid as against due process objections. See Cox v. Hart, 260 U.S. 427, 43 S. Ct. 154, 67 L. Ed. 332 (1922); County of Palm Beach v. State, 342 So. 2d 56 (Fla. 1976). See also Florida State Board of Education v. Brady, 368 So. 2d 661 (Fla. 1st DCA 1979).
AFFIRMED.
MILLS, C.J., and ROBERT P. SMITH, Jr., J., and HENRY CLAY MITCHELL, Jr., Associate Judge, concur.